UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4418


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEPHEN FRANKLIN WOOD,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:13-cr-00053-RLV-DCK-4)


Submitted:   March 31, 2016                   Decided:   May 20, 2016


Before WILKINSON, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reggie E. McKnight, MCKNIGHT LAW FIRM, P.L.L.C., Charlotte,
North Carolina, for Appellant.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Stephen Franklin Wood appeals the downward variant sentence

of 170 months imposed following his guilty plea to conspiracy to

distribute, possess with intent to distribute, and manufacture

methamphetamine, in violation of 21 U.S.C. §§ 841(b)(1)(A), 846

(2012).     On appeal, Wood’s counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), certifying that there

are    no   meritorious            grounds     for       appeal    but     questioning    the

reasonableness           of    Wood’s        sentence.          Counsel       questions    the

district court’s denial of Wood’s motion for a downward variance

to    the   statutory         minimum        and       application       of   a   three-level

enhancement        for    a    substantial          risk   of     harm   pursuant    to   U.S.

Sentencing Guidelines Manual § 2D1.1(b)(13)(C)(ii) (2014).                                Wood

has   filed    a    pro       se   supplemental          brief,     asserting      additional

claims that the district court erred in ordering him ineligible

for federal benefits for a period of 10 years, placing undue

reliance on his criminal history, and selecting a sentence that

was substantially higher than those of his codefendants.                                   We

affirm.

      We conclude that Wood’s sentence is both procedurally and

substantively        reasonable.              The      record     establishes      that   Wood

withdrew      his    objection          to     the      three-level       enhancement     for

creating a substantial risk of harm; therefore, Wood has waived

appellate review of the issue.                         United States v. Robinson, 744

                                                   2
F.3d 293, 298 (4th Cir.), cert. denied, 135 S. Ct. 225 (2014).

The district court otherwise properly calculated the applicable

Sentencing       Guidelines      range,           and    the      court     appropriately

explained the sentence in the context of the relevant 18 U.S.C.

§ 3553(a) (2012) factors.              See United States v. Howard, 773 F.3d
519,   528     (4th    Cir.   2014).      Thus,          our    review    of     the   record

reveals no procedural error in Wood’s sentence.

       Additionally,          Wood’s       below-Guidelines                sentence        is

presumptively substantively reasonable, and Wood fails to rebut

that presumption on appeal.              United States v. Louthian, 756 F.3d
295, 306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014).                                  The

mere fact that many of Wood’s coconspirators received a lower

downward variant sentence to or near the statutory minimum is

insufficient to require vacating Wood’s sentence, United States

v. Pierce, 409 F.3d 228, 235 (4th Cir. 2005), and Wood has not

demonstrated         that   he   and    his       coconspirators          were     similarly

situated.        Moreover, the district court offered ample reasons

rooted    in     the    § 3553(a)       factors         for     rejecting      a   downward

variance to the statutory minimum.                      See Gall v. United States,

552 U.S. 38,     51   (2007)     (“[Appellate            courts]    must     give    due

deference to the district court’s decision that the § 3553(a)

factors, on a whole, justify the extent of the variance.”).

       Lastly,    Wood      contends    that       the    district       court     erred    in

denying him federal benefits for 10 years.                           We conclude this

                                              3
issue is meritless.              Nowhere in the sentencing transcript or

criminal       judgment    does    the    district          court    deny    Wood    federal

benefits.

        In   accordance     with    Anders,          we    have    reviewed    the    entire

record in this case and find no meritorious ground for appeal.

We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Wood, in writing, of the right to

petition     the   Supreme       Court    of       the    United    States    for    further

review.      If Wood requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in      this     court        for        leave     to     withdraw        from

representation.          Counsel’s motion must state that a copy thereof

was served on Wood.             We dispense with oral argument because the

facts    and    legal     contentions      are       adequately          presented    in    the

materials       before    this    court    and       argument       would    not     aid    the

decisional process.

                                                                                     AFFIRMED




                                               4